Citation Nr: 1014449	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  03-16 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to service connection for residuals of a back 
injury.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1955 to November 
1955.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2002 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which, in pertinent part, determined that new and material 
evidence had not been submitted to reopen a claim of service 
connection for residuals of a back injury.

This case was previously before the Board in May 2004, at 
which time the Board determined that new and material 
evidence had been submitted, reopened the claim, and remanded 
the case in order for a VA examination to be conducted.  A VA 
examination was conducted in March 2005 and the claim was 
returned to the Board.  However, in August 2005, the Board 
determined that additional development was necessary and 
remanded the claim again.

In December 2005, the claim came before the Board again, and 
service connection was denied.  In June 2006, however, VA 
General Counsel submitted a motion to the U.S. Court of 
Appeals for Veterans Claims (Court) requesting that the 
December 2005 Board decision be vacated and the case remanded 
in order for the Board to consider evidence not addressed in 
the December 2005 decision.  In August 2006, the Court issued 
an order granting the VA General Counsel's motion and the 
claim was returned to the Board.

In January 2007, the Board denied service connection for 
residuals of a low back injury.  That decision was appealed 
to the Court, and, after litigation of the issues, the Court 
issued a Memorandum Decision in March 2009 vacating the 
January 2007 decision and remanding the claim.  The Court 
stated that the Board did not provide adequate reasons and 
bases for its finding that the presumption of soundness had 
been rebutted by clear and unmistakable evidence, and that if 
upon remand, the Board found that the Veteran had a pre-
existing back injury, a medical opinion should be obtained to 
determine whether the condition was aggravated by service, 

and the Board should support its finding with a sufficient 
statement of reasons and bases as to how the clear and 
unmistakable evidence requirement was met.  If, on the other 
hand, the Board found that the Veteran did not have a pre-
existing condition, it must address the Veteran's lay 
allegations of his symptomatology during and since service.  

In July 2009, the Board remanded the claim for further 
development, and, as discussed below, the development 
requested has now been completed.  Thus, the claim is 
appropriate for appellate review.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The Veteran did not have a back disorder which pre-
existed his entry into active service.

2.  The competent and probative evidence is against a finding 
that the Veteran had a pre-existing back disorder which was 
permanently worsened or aggravated during his active service, 
or that his current back disorder is causally related to 
active service, or that arthritis manifested during service 
or within one year after his separation from active duty.


CONCLUSION OF LAW

The Veteran's currently claimed back disorder was not 
incurred in or aggravated by service, and arthritis of the 
back may not be presumed to have been incurred in or 
aggravated by service.  38 U.S.C.A. §§ 101, 1101, 1112, 1113, 
1131, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.6, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the U.S. Court of Veterans Appeals (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice.

In January 2002, VA sent the Veteran a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the Veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  The Veteran was advised that it is 
his responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.  

The Board acknowledges that the content of the January 2002 
letter did not fully comply with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as later 
amended, regarding VA's duty to notify and assist.  However, 
the Board finds that any error in notice is non-prejudicial.  
Although the Veteran did not receive Dingess notice until 
after initial adjudication of the claim (because the initial 
rating decision occurred prior the Court's ruling in 
Dingess), it is clear that he was provided with the 
opportunity to participate in the processing of his claim so 
as to render any defect in notice non-prejudicial.  For 
example, the May 2002 and June 2002 rating decisions, 
December 2002 SOC, and April 2005, October 2005 and February 
2010 SSOCs explained the basis for the RO's action, and the 
SOC and SSOCs provided him with additional 60-day periods to 
submit more evidence.  In addition, the Veteran has 
demonstrated through submission of statements and additional 
evidence that he was aware of the type of evidence required 
to substantiate his claim.  Moreover, the benefit being 
sought is not being granted in this case, so the Board will 
not reach the issue of disability rating or effective date 
discussed by the Court in Dingess.

It appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

It is the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Moreover, the Veteran has demonstrated knowledge 
of, and has acted upon, the information and evidence 
necessary to substantiate the pending claim.  See, e.g., 
Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was 
convinced that the appellant and representative had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim).  Additionally, the Veteran 
has not identified any evidence which he would have submitted 
if Dingess notice had been provided earlier. 

With regard to VA's duty to assist, VA obtained the Veteran's 
service treatment records (STRs), treatment records from the 
Syracuse VA Medical Center (VAMC) and Massena Community-Based 
Outpatient Clinic (CBOC), and private treatment records.  
Additionally, the Veteran was afforded VA examinations in 
March 2005 and August 2005.

As mentioned above, in a July 2009 decision, the Board 
remanded the claim for further development.  Specifically, 
the Board stated that the August 2005 VA examiner should 
review the claims file, specifically the evidence added to 
the file since the last examination in 2005, and render an 
opinion as to whether the Veteran had a pre-existing back 
condition and, if so, whether it was aggravated by service.

Following this Board's remand, the 2005 VA examiner reviewed 
the claims file and authored a report in October 2009 that 
included an opinion regarding the likelihood that the Veteran 
had a pre-existing back condition, and if so, whether it was 
related to service.  Thus, it appears that all development 
requested by this Board in its July 2009 remand has been 
completed to the extent possible, and no additional 
development is required.   
  
Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.303(a) (2009). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as arthritis, become manifest to a 
degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

Service connection may also be granted for aggravation of a 
pre-existing injury suffered or disease contracted in line of 
duty.  A pre-existing injury or disease will be considered to 
have been aggravated during service where there is an 
increase in disability during service unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153.  
Aggravation of a pre-existing injury or disease will not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. § 
3.306.  Temporary or intermittent flare-ups of a pre-existing 
injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, 
as contrasted with symptoms, has worsened.  Jensen v. Brown, 
4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. 
App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  Accordingly, "a lasting worsening of the 
condition" - that is, a worsening that existed not only at 
the time of separation but one that continued thereafter - is 
required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 
(1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).

A veteran who served during a period of war, or after 
December 31, 1946, will be considered to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior to service and was not aggravated by 
such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

For defects, infirmities, or disorders not noted when the 
veteran is examined, accepted and enrolled for service, the 
burden lies with the government to show, by clear and 
unmistakable evidence, that the defect, infirmity, or 
disorder both pre-existed and was not aggravated by service.  
See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

38 C.F.R. § 3.304(b) also provides as follows:

Only such conditions as are recorded in examination 
reports are to be considered as noted.

(1) History of preservice existence of conditions 
recorded at the time of examination does not 
constitute a notation of such conditions but will 
be considered together with all other material 
evidence in determinations as to inception.  
Determinations should not be based on medical 
judgment alone as distinguished from accepted 
medical principles, or on history alone without 
regard to clinical factors pertinent to the basic 
character, origin and development of such injury or 
disease.  They should be based on thorough analysis 
of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted 
medical principles pertaining to the history, 
manifestations, clinical course, and character of 
the particular injury or disease or residuals 
thereof.

(2) History conforming to accepted medical 
principles should be given due consideration, in 
conjunction with basic clinical data, and be 
accorded probative value consistent with accepted 
medical and evidentiary principles in relation to 
value consistent with accepted medical evidence 
relating to incurrence, symptoms and course of the 
injury or disease, including official and other 
records made prior to, during or subsequent to 
service, together with all other lay and medical 
evidence concerning the inception, development and 
manifestations of the particular condition will be 
taken into full account.

(3) Signed statements of veterans relating to the 
origin, or incurrence of any disease or injury made 
in service if against his or her own interest is of 
no force and effect if other data do not establish 
the fact.  Other evidence will be considered as 
though such statement were not of record.

In addition, 38 C.F.R. § 3.303(c) provides that there are 
medical principles so universally recognized as to constitute 
fact (clear and unmistakable proof), and when in accordance 
with these principles existence of a disability prior to 
service is established, no additional or confirmatory 
evidence is necessary.  This regulation also states that 
where there is the notation or discovery during service of 
such residual conditions as scars, or absent, displaced, or 
resected parts of organs with no evidence of the pertinent 
antecedent active disease or injury during service the 
conclusion must be that they pre-existed service. 

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

The Veteran contends that he had a back injury which pre-
existed his entrance into active service, and that the back 
condition was permanently aggravated during service.  
Specifically, in a May 2003 letter, the Veteran states that 
his pre-existing back condition was aggravated by the basic 
training requirements of marching, carrying a full back pack 
and .45 pistol, long periods of standing, and calisthenics.  
He stated he was ultimately admitted to the hospital for 
evaluation and was assigned to light duty, which his 
supervisor refused to accept, and thus, he was discharged.  

In evaluating the Veteran's claim in the present case, the 
Board must first determine whether any back disorder existed 
prior to service.  In assessing, as a factual finding in the 
absence of any legal presumption, whether the Veteran was in 
sound condition upon entry into active service in July 1955, 
the Veteran's pre-service medical records and STRs have been 
reviewed.

A November 1954 State of New York Workmen's Compensation 
Board Report of Medical Examination states that the Veteran 
reported problems with his lower lumbar back since an 
accident that occurred at work on November 19, 1953.  He 
reported that he had tried to work since the accident but had 
considerable difficulty and was currently under active 
medical treatment.  On physical examination, the Veteran was 
able to bend forward and reach within about one foot from the 
floor.  There was a mild defect in side-to-side bending, with 
a complaint to the right lower back.  However, there were no 
defects in twisting or straight leg raising, and there was no 
spasm of the erecto spinae muscles.  The doctor assessed a 
mild disability for heavy lifting and recommended 
reexamination in one year with old and recent X-rays of the 
back.  

The Veteran's December 1954 pre-induction examination report 
is negative for any complaints of back problems or disability 
found on physical examination, and it is noted that no 
additional defects were discovered on examination on July 26, 
1955.  Several days later, however, the Veteran reported that 
he had been involved in an automobile accident in 1953 and 
had an old fracture in the lumbar area.  He stated he had had 
pain in his low back since the accident.  Physical 
examination and
X-rays of the back were negative, and no disease of the back 
was found.  In August, the Veteran again complained of pain 
in the lumbosacral region of his back, providing the same 
history of the 1953 accident and stating that he was treated 
for a lumbar vertebral fracture and a slipped disc at the 
time.  He said his back had ached intermittently since the 
accident.  X-rays of the lumbar and lumbosacral spine were 
negative.  In addition, he had an orthopedic consultation in 
August that showed slight tenderness at L4-L5, but otherwise 
the examination, including neurological examination of the 
lower extremities and X-rays of the back, was entirely 
negative.  Thus, no disability was found.  Despite this, 
physical therapy, including heat and massage, was ordered and 
the Veteran had four treatments over the course of several 
days, ending at the beginning of September 1955. 

Later that month, the Veteran was admitted to the hospital 
after he gave a history of rheumatic fever, and he continued 
to complain of back pain.  However, no organic disease was 
found on admission and the doctor believed that his symptoms 
were psychic in origin.  Thus, the doctor recommended 
discharge for psychiatric grounds, because he believed the 
Veteran was a severe neurotic who was convinced that he was 
unable to do any work, perform adequate duty, or compete with 
his fellow soldiers. 

An October 1955 Certificate from The Armored Center indicates 
the Veteran was seen by a psychiatrist and diagnosed with 
inadequate personality, manifested by poor response to 
emotional, social, and physical demands, extreme passivity, 
low tolerance of frustration, and chronic hypochondria.  
Additionally, it was noted that he had not performed any duty 
since he entered service in July 1955, having been 
hospitalized for evaluation of migratory joint pains, 
although his examinations had all been negative.  A Report of 
Proceedings by Board of Officers states that the Board of 
Officers found the Veteran unsuitable for further military 
service because of apathy and lack of physical stamina.  The 
Veteran's November 1955 separation examination is negative 
for any manifestations of back problems.  

The Board here notes that, although the November 1954 Report 
of Medical Examination indicates that the Veteran did injure 
his back prior to entering into active service, no back 
disorder was noted in the December 1954 pre-induction 
examination report.  Before rendering a finding as to the 
Veteran's soundness at entry into service, however, the Board 
has considered the competent opinions regarding the existence 
of a pre-existing condition that have been obtained in the 
course of processing this appeal.  

Records demonstrate that the Veteran was involved in a car 
accident in January 2002.  He apparently filed a claim with 
his insurance carrier, as there is a July 2002 denial of no-
fault benefits decision from the New York State Insurance 
Department based on a claim against Allstate Insurance 
Company.  Dr. G.M. conducted an evaluation of the Veteran's 
back at the insurance carrier's request in July 2002.  
Notably, it appears that only the second page of the 
examination report is contained in the claims file.  The 
doctor reviewed old X-rays, noting an old compression 
fracture of L3.  There were also significant degenerative 
changes of L1, L2, L3, and L4.  Also, there was significant 
lumbar scoliosis, with a curve to the right of approximately 
25 degrees.  These conditions, according to Dr. G.M., were 
all noted to be pre-existent (presumably to the 2002 car 
accident).  The doctor assessed chronic low back syndrome 
with degenerative disc disease and osteoarthritis of the 
lumbar spine.  In answer to the insurance carrier's 
questions, the doctor stated that there was no need for 
treatment at that time, and that the Veteran did not need 
physical therapy.  Moreover, there was a causal relationship 
between the motor vehicle accident and the back pain which he 
had, but most of his current symptoms were related to the 
pre-existing osteoarthritis of the lumbar spine.  

Next, in favor of the Veteran's contention that his back 
problems began prior to service is a September 2002 letter 
from Dr. M.G.S. who stated that he had treated the Veteran 
for low back pain.  Moreover, the Veteran reported that he 
had sustained an injury in the service to his low back in the 
past.  The doctor felt it was likely that the condition was 
related to the injury while in service.  

In a September 2002 letter, C.B., a physical therapist, 
stated that she treated the Veteran from February to August 
2002 for bilateral mid and low back problems after he was 
involved in a motor vehicle accident in January 2002.  C.B. 
noted that the Veteran had originally developed back pain 
while in the service when he was diagnosed with a fractured 
lower lumbar vertebra and a ruptured disc after being in a 
car accident.  Moreover, the therapist stated the Veteran's 
current condition was related to the old back injury he 
sustained in military service.  

Dr. R.K., a chiropractor, authored a letter in February 2005 
which says he first treated the Veteran in September 2002 for 
a neck and mid-back injury from a car accident in January 
2002.  He said the Veteran also complained of increased pain 
in the lower lumbar region from a prior injury (fractured 
vertebrae/ruptured disc) years before.  Thus, Dr. R.K. said 
he had been treating the Veteran's entire back from September 
2002 to the time he wrote the 2005 letter, and that the 
chronic pain in the lower back required ongoing treatment.  
Finally, Dr. R.K. stated that the Veteran's current low back 
condition was related to an injury in service.  

In March 2005, the Veteran was afforded a VA examination.  
Dr. W.B. reviewed the Veteran's service records, including 
the August 1955 X-ray of the lumbar spine.  The Veteran 
provided the examiner with the history of his 1953 car 
accident prior to his entry into service.  He further told 
the examiner he had not had any significant back treatment 
since his discharge from the military, although he was 
involved in a second motor vehicle accident in 2002 and 
sustained neck and back injuries.  Currently, he had pain on 
lifting, pushing, and pulling, and difficulty with standing, 
kneeling, squatting, and stooping.  He had been taking 
Triamcinolone for 12 years for a pulmonary condition.  On 
physical examination, the Veteran had tenderness on palpation 
of the mid lumbar paravertebral musculature.  There was no 
sensory or motor deficit of either lower extremity.  Straight 
leg raising was carried to 80 degrees bilaterally, with back 
pain elicited.  X-rays were taken and showed thoracolumbar 
scoliosis and osteoporosis throughout all segments, with 
vertebral body compression deformities in the lower thoracic 
and upper lumbar segments.  The examiner assessed steroid 
induced osteoporosis of the thoracolumbar spine with multiple 
vertebral body compression deformities at the thoracolumbar 
area.  It was the examiner's opinion that the Veteran's 
current back disorder is not related to any back injury he 
sustained during military service or prior to his induction 
into the military.  Moreover, the examiner concluded that it 
is at least as likely as not that the Veteran's generalized 
osteoporosis and vertebral body compression deformities are 
secondary to his long-term use of the steroid medication 
prescribed for his pulmonary disorder.  

Dr. W.B. examined the Veteran again in August 2005.  The 
examiner noted that the medical records showed that he had 
only been taking Triamcinolone since 2001, as opposed to the 
12 years that had been previously reported.  The Veteran 
continued to complain of pain in his low back, and now had 
numbness in both feet.  The latest X-rays showed advanced 
degenerative intervertebral disc disease throughout the 
lumbar spine.  The examiner assessed advanced degenerative 
intervertebral disc disease of the lumbar spine with an old 
compression fracture at L3.  After reviewing the Veteran's 
STRs and post-service medical records, the examiner concluded 
that it is at least as likely as not that the Veteran's claim 
that he had sustained a fractured spine in 1953 prior to his 
induction into the military is unfounded.  He further noted 
that the Veteran had complained of back pain during service 
and was examined by a Lt. Col. B, who opined that the Veteran 
was a neurotic and of doubtful benefit to the service.  The 
physical examination and X-rays of the Veteran during service 
were completely normal.  Moreover, the examiner said that it 
is at least as likely as not that, had the Veteran sustained 
a fractured lumbar vertebra in 1953, such trauma would have 
been apparent either by vertebral body deformities or 
degenerative changes in service, yet none were apparent. 

Dr. W.B. further noted that, following the Veteran's 
discharge from service, there was very little data regarding 
the condition of his backn until his accident in 2002.  The 
doctor noted the opinions of several of the Veteran's doctors 
and physical therapists that the Veteran's complaints were 
related to his vertebral fracture, but, according to Dr. 
W.B., it is quite apparent that those professionals were 
basing their opinions on the history given by the Veteran.  
The doctor further stated he suspected the Veteran's treaters 
would change their opinions if they were aware that there was 
no evidence that the Veteran had a fractured vertebra either 
prior to or during his military service.  Finally, even with 
the new information regarding the duration of the Veteran's 
use of steroid medication to treat his pulmonary condition, 
Dr. W.B. reiterated his opinion that the Veteran's use of 
systemic steroids had contributed to some degree toward the 
ostopenia, which was noted in a January 2005 X-ray report.  
In summary, the doctor opined that the Veteran did not have a 
back disorder which had existed prior to service, and that 
his current back disorder is etiologically unrelated to his 
pre-service or in-service periods.  

Later that month, Dr. M.T. authored a letter stating that 
Triamcinolone is highly unlikely to be the reason for the 
damage to the Veteran's intervertebral disc, because the 
Veteran was taking only a small amount of Triamcinolone and 
it usually does not get absorbed very much.  Thus, the drug 
would be unlikely to cause damage to the Veteran's disc.  

In October 2009, Dr. W.B. reviewed the Veteran's claims file 
once more, including all evidence submitted since the 2005 
examination.  The doctor noted that there was no 
documentation of a vertebral fracture or ruptured disc either 
during service or prior to the Veteran's entry into service.  
Moreover, the doctor noted there was no evidence in the 
medical records that the Veteran sustained any back trauma 
during active service, as demonstrated by the normal X-rays 
in 1955.  The examiner noted a June 2005 MRI of the lumbar 
spine that showed diminished vertebral body height at L1, 
which could be an anatomic variant or a minimal anterior 
compression from a fracture.  VAMC records from 2001 to 
January 2002 showed no evidence of back disability.  The 
doctor reiterated his opinion that the Veteran's claim that 
he sustained a vertebral fracture prior to or during service 
was unfounded, noting that the examining military physician 
noted the Veteran was a neurotic and of doubtful benefit to 
the service, and that the X-rays at the time were normal.  
There was no evidence of a deformed vertebra which would 
indicate a healed fracture.  Studies were reported as normal 
on two occasions during service.  Thus, it was the doctor's 
opinion that the diagnosis of a fractured vertebra was 
incorrect, and that, given the normal X-rays and physical 
examinations, the diagnosis of a psychogenic reaction made 
during service was a reasonable one.  Moreover, it was quite 
apparent that the Veteran did not sustain any back injury 
during his very brief military career, and there was no 
evidence that he sustained a back injury prior to his 
military career. 

In view of the foregoing supplementary review, the examiner 
concluded that the Veteran did not have a back disorder prior 
to service, including a fractured vertebra or slipped disc 
(noting it was unlikely that a physician would use such a lay 
term, especially as a diagnostic terminology), and that, 
since there was no evidence that a back disability pre-
existed service, it is not possible that an aggravation of 
such a non-existent condition occurred.  Moreover, it was the 
examiner's opinion that the Veteran's current back disorder 
is unrelated to service, or to the time prior to his service.  
Dr. W.B. also addressed the opinions of other doctors.  
First, he noted Dr. M.G.S.'s September 2002 opinion that the 
Veteran's low back pain was related to the low back pain that 
was aggravated during service.  That report, the examiner 
noted, was written 17 years following the Veteran's military 
service, and the examiner wondered about the validity of such 
a statement after many years and any additional trauma which 
may have occurred during that period.  Also, Dr. W.B. noted 
that the physical therapist stated she was treating the 
Veteran for a supposed fractured lumbar vertebra and ruptured 
disc, but it is now apparent that the Veteran had neither of 
those conditions.  Finally, the examiner agreed with Dr. M.T. 
that triamcinolone is highly unlikely to be the reason for 
damage to the disc in the spine of the Veteran, as steroids 
do not cause disc damage but will cause significant 
demineralization of bone and lead to deformities of the 
vertebrae and spontaneous compression fractures, which were 
apparent in the July 2002 study.  

In March 2010, the Board received an additional submission 
from the Veteran in the form of a letter dated the same month 
from Dr. R.K., his chiropractor.  The letter is essentially 
duplicative of the doctor's previous letter of February 2005, 
except that the doctor indicated he was able to review some 
of the Veteran's previous medical records.  The doctor stated 
the Veteran had asked him to review his history and 
specifically address whether the Veteran's back condition was 
exacerbated while he was in the military.  The Veteran gave 
him the November 1954 Report of Medical Examination as well 
as two DA 8-24 forms from the U.S. military which referred to 
the Veteran's prior low back condition (these forms are 
included in the claims file and document his complaints of 
back pain, but not the results of physical examination).  The 
Veteran told Dr. R.K. that he was accepted into service 
sometime after the 1953 work accident, and that he was 
discharged at an earlier date than anticipated.  Moreover, 
the Veteran stated he had been hospitalized for back pain 
during active service and was discharged because of his back 
condition.  In consideration of the Veteran's statements and 
evidence of the Veteran's work accident and the presence of 
long-standing degenerative changes, Dr. R.K. stated the 
Veteran's contention that his back was aggravated by 
activities while he was in service is plausible, and in the 
absence of further evidence, it was his opinion that the 
service activities bore significant responsibility for the 
Veteran's disability.

Based on careful review of the foregoing, the Board finds 
that the presumption of soundness upon entry into service has 
not been rebutted, and there is not clear and unmistakable 
evidence that a back disorder pre-existed the Veteran's 
entrance into active service, for the following reasons.  

As noted, a back disorder was not noted upon entry into 
service.  The December 1954 pre-induction examination report 
is negative for any complaints of back pain or history of a 
back injury.  Next, although the Veteran reported back pain 
due to a 1953 car accident during active service, the 
competent evidence at the time does not demonstrate the 
existence of any back pathology, as noted by the VA examiner.  
Specifically, all in-service physical examinations and X-rays 
were negative, the Veteran was assessed as having psychogenic 
reactions focused on musculoskeletal pain, and he was 
ultimately discharged because of his persistent complaints of 
pain, without any finding of an underlying organic disease.  
He was not discharged due to a back disorder as he reported 
to Dr. R.K.  Moreover, the competent evidence weighs against 
a finding that the Veteran had a pre-existing back disorder.  
In this regard, the Board notes that there are multiple 
opinions in the claims file both for and against the 
proposition that the Veteran had a pre-existing back 
condition.  

In cases such as this, where there are conflicting statements 
or opinions from medical professionals, it is within the 
Board's province to weigh the probative value of those 
opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993), the U.S. Court of Veterans Appeals stated:

The probative value of medical opinion evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion 
that the physician reaches. . . .  As is true with 
any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the 
province of the adjudicators . . . .

So long as it provides an adequate reason or basis for doing 
so, the Board does not err by favoring one competent medical 
opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  Greater weight may be placed on one examiner's 
opinion over another depending on factors such as reasoning 
employed by the examiners and whether or not, and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
In addition, the thoroughness and detail of a medical opinion 
are among the factors for assessing the probative value of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).

The Board finds that the probative value of the VA examiner's 
opinion that the Veteran did not have a pre-existing back 
disability upon his entry into service outweighs the opinions 
of the other treatment providers to the contrary.  

First, Dr. G.M.'s July 2002 opinion suggests that the 
Veteran's back problems pre-existed the 2002 motor vehicle 
accident, but the doctor did not comment as to whether the 
back condition pre-existed entrance into service.  Although 
the doctor notes an old compression fracture of L3, which is 
consistent with the Veteran's in-service statements that he 
sustained a vertebral fracture in the 1953 car accident, 
there is no indication that Dr. G.M. reviewed the Veteran's 
STRs or the November 1954 Report of Medical Examination, nor 
did Dr. G.M. render an opinion as to the origin of the L3 
compression fracture.  Rather, the doctor merely stated that 
it had existed prior to the 2002 car accident.  Next, Dr. 
M.G.S. and the physical therapist, C.B., refer vaguely to an 
injury that occurred during military service and relate the 
Veteran's current pain to that prior injury.  Thus, it is 
clear that these providers did not have access to or review 
the Veteran's pre-service 1954 Report of Medical Examination 
or his STRs, which clearly state that a car accident occurred 
prior to service and make no mention of an in-service 
accident or trauma to the back. 

Moreover, even though Dr. R.K. had access to the November 
1953 Report of Medical Examination and two forms from the 
Veteran's STRs, the doctor clearly did not have access to the 
complete set of in-service medical records, as he did not 
make any reference to them.  Dr. R.K. based his opinion in 
part on the Veteran's verbal report of being hospitalized for 
back pain while in service and ultimately being discharged 
for back pain, when, in fact, he was discharged due to his 
multiple pain complaints with no detectable underlying cause, 
and his apathetic conduct.  Thus, it appears that those 
providers based their opinions almost solely on the Veteran's 
history of injury.  The Board recognizes that such an opinion 
cannot be rejected solely because it is based upon history 
supplied by the claimant.  See Kowalski v. Nicholson, 19 Vet. 
App. 171, 179 (2005); but see Coburn v. Nicholson, 19 Vet. 
App. 427, 432 (2006) (Board may reject such statements of 
Veteran if rebutted by the overall weight of the evidence).  
Moreover, while the Court has clarified that review (or lack 
of review) of the claims file is not dispositive of the 
probative value of a medical nexus opinion, such review is 
nonetheless deserving of consideration when, as here, there 
is relevant evidence in the claims file (such as negative 
physical examinations and X-rays during service) which may 
affect the nexus outcome offered by the examiner upon 
consideration of the evidence in the file.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Finally, the doctors do not provide a basis or bases for 
their opinion that the current pain is related to a condition 
which pre-existed service.  Rather, their statements are 
conclusory at best.  By regulation, and under numerous 
judicial precedents, service connection may not be based on a 
resort to speculation or remote possibility.  38 C.F.R. § 
3.102.  See Morris v. West, 13 Vet. App. 94, 97 (1999) 
(diagnosis that appellant was "possibly" suffering from a 
disability was deemed speculative); Bloom v. West, 12 Vet. 
App. 185, 186-87 (1999) (treating physician's opinion that 
service "could have" precipitated disability found too 
speculative).  The Court has held that such statements 
indicate a possibility, but not a probability, of a nexus.  
See also Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
(physician's comment couched in terms of "may or may not" 
was held to be speculative); Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992) (favorable evidence which does little 
more than suggest possibility of causation is insufficient to 
establish service connection); Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (physician's statement that the Veteran "may" 
have had pertinent symptoms also implied "may or may not," 
and was deemed speculative).  Considering these holdings by 
the Court of Appeals, the Board concludes that the opinions 
of the Veteran's treatment providers, discussed above, are 
conclusory and carry less probative value than the opinions 
of the VA examiner.  

In contrast to the above providers, Dr. W.B., the VA 
examiner, reviewed the Veteran's claims file thoroughly, 
including his STRs and pre-service medical records, making 
specific citations to those records in the course of 
rendering his opinions.  In addition, Dr. W.B. detailed the 
bases for each of his opinions, citing to specific medical 
records and findings.  Thus, the Board places greater 
probative value on the VA examiner's opinion that the Veteran 
did not have a back disorder prior to entrance into active 
service and that no pre-existing condition was aggravated by 
active service.  

Since the Board has found that there was no back disorder 
which pre-existed entrance into active service, the question 
before the Board is now whether the Veteran's current back 
disorder was incurred, rather than aggravated, in service.  

As described above, the Veteran complained of back pain 
during service, but physical examinations and X-rays were all 
negative.  Also, his November 1955 separation examination was 
negative for any back injury.  

Following separation from service, the first complaint of 
back pain is documented in January 2002, following a motor 
vehicle accident in which the Veteran injured his neck and 
back.  Notably, the treatment records of Dr. R.R., who 
appears to have been the Veteran's primary care physician, 
from May 1991 to October 2001 are negative for any 
manifestation of back problems.  In this regard, the Board 
notes that evidence of a prolonged period without medical 
complaint or treatment, and the amount of time which has 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  As previously mentioned, he began treating 
with Dr. M.G.S. and C.B., a physical therapist, in February 
2002 following the car accident.  Dr. M.G.S.'s initial 
treatment note dated in February 2002 indicates the Veteran 
was taken to the hospital following the accident, and was 
told that he had a contusion after physical examination and 
X-rays were taken.  The Veteran said he had experienced back 
pain in the past, but that it had been very significant over 
the past 18 days since the 

accident.  Dr. M.G.S. assessed low back pain secondary to the 
2002 motor vehicle accident.  In September 2002, Dr. M.G.S. 
noted the Veteran had completed his course of physical 
therapy and his back pain was much better.  Range of motion 
was full and strength was 5 out of 5.  The doctor recommended 
that the Veteran continue with his home exercise program, the 
physical therapy, and intermittent Bextra, and said he would 
see the Veteran on an as-needed basis.  

At that time, the Veteran began seeing a chiropractor, Dr. 
R.K., who, as mentioned above, continued treating the Veteran 
at least until February 2005, and stated in his February 2005 
letter that the Veteran required ongoing treatment for the 
low back.  

The remainder of the medical evidence has been outlined 
above.  Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a finding that the 
Veteran's current back disorder was incurred in active 
service.  

First, the Board has ruled out presumptive service connection 
under 38 C.F.R. §§ 3.307, 3.309, as there is no evidence that 
low back arthritis was manifested during the applicable one-
year presumptive period after separation from active duty.  
Further, there is no radiographic evidence of arthritis 
during service or within the first year following his 
separation therefrom.  

Next, for the reasons discussed above, the more probative 
competent evidence weighs against a finding that the 
Veteran's back disorder was incurred in active service.  Dr. 
W.B.'s opinion that the current back disorder is not related 
to active service carries more probative value than the 
opinions of the Veteran's treatment providers, who did not 
have access to the Veteran's claims file or previous medical 
records, based their opinions on the Veteran's history of 
injury, and did not provide any bases for their conclusory 
opinions.  

Further, continuity of the disorder has not been established 
by the evidence.  The Board acknowledges that the Veteran is 
competent to give evidence about what he experienced; for 
example, he is competent to discuss his current back pain and 
other

experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 
465 (1994).  Moreover, the Federal Circuit Court has held 
that in certain situations, lay evidence can even be 
sufficient with respect to establishing medical matters such 
as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented 
that competence to establish a diagnosis of a condition can 
exist when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  See also Davidson v. Shinseki, 581 
F.3d 1313 (2009) (noting that a layperson may comment on lay-
observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held 
that, when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Furthermore, lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
However, the resolution of issues which involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

In the present case, the Veteran's back pain is found to be 
capable of lay observation, and thus his statements 
constitute competent evidence.  The Board must now consider 
the credibility of such evidence.  During active service, the 
Veteran reported that he had been involved in an automobile 
accident in 1953 which resulted in a vertebral fracture and 
ruptured disc.  However, his entrance and separation 
examination reports are negative for any history of injury or 
reports of back pain.  Moreover, although the Veteran 
complained of back pain after entrance into service, physical 
examinations and X-rays were negative, and in fact, he was 
discharged from service because his complaints of pain were 
diagnosed by a psychiatrist as being psychogenic reactions.  
In addition, there were no reports of any in-service injury 
to the Veteran's back.  Following service, there was no 
documentation of complaints or treatment for back pain until 
2002, nearly 50 years after his separation from service and 
following a motor vehicle accident in which he sustained neck 
and back injuries.  While he may very well be sincere in his 
beliefs, in light of these factors, the Veteran's current 
statements to the effect that he has experienced continuous 
symptomatology since active service, while competent, are not 
deemed to be credible.  Therefore, the absence of documented 
complaints or treatment for nearly five decades following his 
military discharge is more probative than his current 
recollection as to symptoms experienced in the distant past.  
See Curry v. Brown, 7 Vet. App. 59 (1994).  Moreover, the 
weight of the competent evidence is against a finding that 
the current back disorder is related to service.  
Accordingly, continuity of symptomatology is not established 
by either the competent evidence or the Veteran's own 
statements.

In summary, the weight of the evidence is against a finding 
that the Veteran had a pre-existing back disorder, that any 
pre-existing condition was aggravated by active service, or 
that his current back disorder was incurred in service.  The 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.


ORDER

Service connection for residuals of a back injury is denied.



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


